                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION
AmeriCredit Financial Services, Inc., )
                                      )          Civil Action No. 5:19-cv-00213-JMC
              Plaintiff,              )
                                      )
      v.                              )                       ORDER
                                      )
Ruby Elaine Pinnex,                   )
                                      )
              Defendant.              )
______________________________ )
         This action arises from a state law contract claim filed in the General Court of Justice,

Superior Court Division, in Wake County, North Carolina. 1(ECF No. 1-1 at 1.) Defendant filed a

Notice of Removal on January 24, 2019. (ECF No. 1.) The matter before the court is Defendant

Ruby Elaine Pinnex’s Motion for Default Judgment filed on January 24, 2019. (ECF No. 4.)

         Rule 55(a) of the Federal Rules of Civil Procedure authorizes the entry of default judgment

when a party fails to “plead or otherwise defend.” Trial judges are vested with discretion in

entering such judgments and in providing relief therefrom. See U.S. v. Moradi, 673 F.2d 725, 727

(4th Cir. 1982); see also Fed. R. Civ. P. 55(c), 60(b).

         Defendant alleges that Plaintiff received an “Affidavit and Notice” via registered mail and

failed to respond. (ECF No. 4 at 3.) However, the record shows that Plaintiff timely filed a Motion

to Dismiss on February 7, 2019. (ECF No. 13.), which is an appropriate response in accordance

with Rule 55. Thus, Defendant’s Motion for Default Judgment (ECF No. 4) is DENIED.

         IT IS SO ORDERED.


                                                              United States District Judge
August 26, 2019
Columbia, South Carolina

1
    C/A No. 18-cv-14922, filed August 9, 2018.
                                                  1
